UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6180


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARVIN RAY WILBURN,

                    Defendant - Appellant




Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:11-cr-00337-RJC-11; 3:16-cv-
00571-RJC)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Ray Wilburn, Appellant Pro Se. Elizabeth Margaret Greenough, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Ray Wilburn seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Wilburn has not

made the requisite showing. Accordingly, we deny Wilburn’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2